Citation Nr: 1609592	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for status post flexion deformity with subluxation of the left hand fifth finger (left fifth finger disability).


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)).  This matter was remanded in December 2013. 


After the AOJ last adjudicated the appeal in the August 2014 supplemental statement of the case (SSOC), additional evidence was added to the record.  A review of this evidence contains no lay or medical evidence pertinent to the appeal at issue.  As such, there is no prejudice to the Veteran in deciding this matter at this time.  38 C.F.R. § 20.1304.



FINDING OF FACT

Throughout the period on appeal, the Veteran's left fifth finger disability was manifested by pain, limitation of motion, and the functional loss of his left fifth finger as a result.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's left fifth finger disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.21, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5227, 5230 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A February 2009 letter satisfied the timing and content requirements for an increased rating claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran underwent VA examination in connection with his claim in February 2009 and May 2014.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Additionally, the Board finds that there was substantial compliance with the December 2013 remand directives with respect to the issue on appeal.  In this respect, the AOJ obtained the Veteran's current mailing address and scheduled him for VA examination as directed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a compensable rating for his service-connected left fifth finger disability, which is evaluated as noncompensable under Diagnostic Code 5227.  The Veteran is left-hand dominant.  Preliminarily, the Board notes that the Veteran has had an intervening injury to the left fifth finger since he was originally granted service connection for a left fifth finger disability.  However, as the May 2014 VA examiner opined that the intervening injury was caused by and should be considered a part of his original service-connected disability, the Board will consider manifestations of both injuries in rating the Veteran's disability.

A maximum zero percent rating is assigned under Diagnostic Code 5227 for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Id.

The Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  A maximum zero percent rating is assigned under Diagnostic Code 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015). 

A compensable rating for a fifth finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2015).  Under Diagnostic Code 5156, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5156, Note. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

The Veteran first underwent VA examination in connection with his increased-rating claim in February 2009.  The examiner noted that the Veteran had recently undergone surgery in connection with his left fifth finger disability, and was experiencing pain and was wearing a splint as a result.  He could not use his left hand due to the splint.  The Veteran did not report incapacitating episodes or flareups.  Due to the recent surgery, the examiner was unable to determine range of motion.

In July 2010, the Veteran underwent private examination by Dr. G. Gallick, an orthopaedic surgeon.  Dr. Gallick noted that the Veteran's proximal interphalangeal (PIP) joint was fused in 30 degrees of flexion, and there was no real possible treatment for this condition.  He noted a significant loss of range of motion and significant discomfort.  The Veteran reported stiffness and soreness and that he could barely move the PIP joint.  Dr. Gallick noted that amputation was an option, but the Veteran was not interested.

The Veteran again underwent VA examination in May 2014.  The examiner noted that the Veteran did not report that flare-ups impacted the function of the hand.  There was limitation of motion of the little finger, but the Veteran was able to oppose the thumb with a gap of less than 1 inch between the thumb pad and the fingers.  Additionally, there was a gap of less than one inch between the fingertips of the long, ring, and little fingers and the proximal transverse crease of the palm.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The examiner opined that the Veteran had functional loss or impairment of the little finger, manifested by less movement than normal, weakened movement, pain on movement, and deformity.  The Veteran also had pain or tenderness.  The Veteran had a scar from finger surgery, but it was not painful or unstable and the total area of all scars was less than 39 square centimeters (6 square inches).  The examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability during flare-ups or upon repetitive use.  Finally, the examiner reported that the Veteran had pain in the left fifth finger along with difficulty using the left hand, but noted that the disability primarily affected fifth finger function only.  

The record also contains records of treatment throughout the pendency of the appeal.  A September 2009 treatment record reflects fusion of the PIP joint at 30 degrees of flexion, as well as no active flexion or extension of the distal interphalangeal joint.  There was some limitation of motion of the ring finger, with normal function of the thumb, index, and long fingers.  Physical therapy records from November and December 2009 note joint pain.  VA treatment records note complaints of pain and limitation of motion.

As discussed above, a noncompensable rating is the maximum rating under Diagnostic Code 5230 for limitation of motion.  A noncompensable rating is also the maximum rating under Diagnostic Code 5227 for ankylosis of the little finger.  Thus, no increased schedular evaluation is warranted under these diagnostic codes. 

The Board notes that the Veteran is not service-connected for more than one digit of his left hand.  Thus, the criteria providing for compensation for ankylosis involving multiple digits are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-19.  Additionally, the May 2014 VA examiner opined that the Veteran's left fifth finger disability did not affect the function of the left hand as a whole since he had no difficulty using the left index finger and thumb.

In so holding, the Board acknowledges that the Veteran manifests functional loss of his left fifth finger as a result of the fusion of the PIP joint as well as pain on motion.  His reports of pain and functional limitations are credible and consistent with the evidentiary record.  However, with respect to the issue of the extent of functional impairment caused to his left hand and other digits, the Board places greater probative weight to the findings of VA examiners who have greater expertise and training than the Veteran in evaluating the functional impairment of the left hand and digits.

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) has recently held that VA's Rating Schedule makes it clear that a little finger disability manifested by limitation of motion or ankylosis is not compensable as there has been a determination that there is no specific impairment in earning capacity from this type of disability.  Sowers v. McDonald, No. 14-0217 (Feb. 12, 2016).  As a zero percent disability rating is the maximum schedular rating allowable, the provisions of 38 C.F.R. § 4.59 (intending to recognize a minimum compensable rating is provided for actually painful joints) and 38 C.F.R. §§ 4.40 and 4.45 (providing for consideration of painful motion and functional loss) do not apply.  Id.

The Board has also considered whether a compensable disability rating is warranted for the Veteran's surgical scar.  However, the record reflects that the scar is not painful or unstable, covers a total area of less than 39 square centimeters, and does not cause any additional impairment.  Accordingly, a separate compensable disability rating is not warranted for the scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7805 (2015).

The Board acknowledges that the Veteran is competent to report symptoms of his finger disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected left fifth finger disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Extraschedular Consideration

The Board has also considered whether the Veteran's claim for a higher disability rating should be referred for consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).  The Board concludes that referral is not warranted.  The Veteran's symptoms of pain and loss of function are fully contemplated by the schedular rating criteria.  As noted in Sowers, the type of disability at issue contemplates the Secretary's determination that there is no impairment of earning capacity deriving from any limitation of motion, or ankylosis, of the little finger alone.  

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  The Federal Circuit has recently held that, when considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, No. 14-3390 (Fed. Cir. February 26, 2016).

The Veteran is also service-connected for cervical strain, rated as 10 percent disabling; gastroesophageal reflux associated with small central sliding hiatal hernia, rated as 10 percent disabling; patellofemoral syndrome of the right and left knees, rating as 10 percent disabling each; pilonidal cyst, rated as 10 percent disabling; heel spur of the left foot, rated as noncompensable; and residual scar from pilonidal cyst surgery, rated as noncompensable.  The Board finds no unusual symptoms associated with these disabilities which are not addressed in the applicable schedular criteria, and there is no lay or medical evidence suggesting that the combined effects from these disabilities creates an aspect of disability which is not contemplated the assigned schedular ratings.  Additionally, there is nothing in the record to suggest that the Veteran's disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was unemployable as the result of his service-connected disability.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to a compensable disability rating for status post flexion deformity with subluxation of the left hand fifth finger is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


